Citation Nr: 1824305	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for herpes simplex virus.

2.  Entitlement to a disability rating in excess of 10 percent for chorioretinal scarring bilateral with Fuch's endothelial atrophy.

3.  Entitlement to an initial compensable evaluation for epicondylitis right elbow.

4.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

5.  Entitlement to a disability rating in excess of 10 percent for mechanical low back strain with degenerative changes.

6.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD), esophagitis, and irritable bowel syndrome (IBS).

7.  Entitlement to service connection for a disability manifested by cough

8.  Entitlement to service connection for right side radiating pain, to include as secondary to mechanical low back strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia.

In an August 2017 rating decision, the RO increased the Veteran's herpes simplex rating to 60 percent, effective August 24, 2010.  In addition, the RO increased the Veteran's migraine headaches rating to 30 percent, effective August 24, 2010.  As these grants do not represent a total grant of the benefits sought and the Veteran has not indicated that she is satisfied with these ratings, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's representative has not submitted a VA Form 646.  The RO requested that the representative complete and return a VA Form 646 in August 2017 in relation to this appeal; however, no response was received.  Therefore, the opportunity to submit a statement shall be deemed as waived.

The issue of cough disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected herpes simplex has required near constant systemic therapy.

2.  The Veteran's bilateral chorioretinal scarring was manifested by bilateral corrected near and distant vision of 20/40 or better; there was no credible evidence of a vision field defect or incapacitating episodes.

3.  The Veteran's right elbow disability did not result in ankylosis; flexion functionally limited to 100 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.

4.  The Veteran's migraine headaches are manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran's low back disability during the period on appeal has been manifested by, at worst, forward flexion to 75 degrees, with no incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality.

6.  The Veteran's hiatal hernia disability was not manifested by dysphagia, substernal pain or pain in the arm or shoulder, weight loss, hematesis, melena, or anemia or by severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.
	
7.  The evidence of record is against a finding that the Veteran has a current right sided radiating pain disability.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for a service-connected herpes simplex have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.118, DC 7806 (2014).

2.  The criteria for a rating in excess of 10 percent for the Veteran's bilateral chorioretinal scarring have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.75, 4.83a, 4.84a, DCs (DCs) 6011-6080 (2017).

3.  The criteria for a compensable rating for service-connected left elbow olecranon tendon calcification have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5205-5213 (2017).

3.  The criteria for a rating of 50 percent, but not higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017).

4.  The criteria for a rating in excess of 10 percent for mechanical low back strain have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

5.  The criteria for an initial rating in excess of 10 percent for hiatal hernia disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DCs 7346-7319 (2017).

7.  The criteria for service connection for a right side radiating pain have not been met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Herpes simplex

Service connection for herpes simplex was originally granted in May 2012 rating decision with a 30 percent disability rating, effective August 24, 2010.  A 60 percent disability rating was granted by means of an August 2017 rating decision, effective August 24, 2010, pursuant to DC 7806.

Under DC 7806, a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2015).

The Veteran has argued that her herpes have increased in severity, and as such, she is entitled to an increased rating.  Indeed, the May 2017 VA examiner noted the constant systemic therapy required during the past 12-month period.

The Board is sympathetic to the Veteran's situation.  However, according to 38 C.F.R. § 4.118, DC 7806, the maximum schedular evaluation available is a 60 percent evaluation.  This evaluation accounts for skin symptoms that cover all the way from 40 percent to the entire body.  As noted, the Veteran's skin disability has been awarded this maximum 60 percent evaluation throughout the duration of this appeal.  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The only DC containing a higher rating is DC 7800, involving burn scars of the head, face or neck.  Since the Veteran's condition involves an unexposed area, there is no basis on which a higher rating may be assigned.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b).

Chorioretinal scarring with Fuch's endothelial atrophy.

The Veteran is currently assigned an initial 10 percent rating for her eye disorder, by analogy under DC 6011.  That DC provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  DC 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79 (2017).

For impairment of central visual acuity, DCs 6061-6066, a non-compensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2017).

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 3.383(a), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of non-service-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

On October 2010 VA examination, there was no eye or lacrimal duct disease or injury found.  There was no evidence of pterygium or scarring.  The examiner noted that the Veteran's lenses were intact and there was no chronic conjunctivitis.  Visual acuity examination revealed an uncorrected distance visual acuity in the right eye of 20/100, corrected to 20/40 or better; uncorrected near visual acuity in the right eye of 20/30 or better, corrected to 20/20 or better; uncorrected distance visual acuity in the left eye of 20/70, corrected to 20/30 or better; and uncorrected near visual acuity in the left eye of 20/50 or better, corrected to 20/20 or better.  The confrontation test was normal.  Visual field was fine.  There was no enucleation or nystagmus.  The slit lamp examination revealed Fuch's dystrophy.

A November 2011 Virginia Eye Consultants treatment record reflect that the Veteran complained of sore, light sensitivity in the right eye.  Her left eye vision was 20/50 and right eye vision was 20/25.  Examination of the eyes showed the confrontational fields full to finger counting, pupils were equal and round, and conjunctiva was quiet.  Lids/lashes and iris were normal.

A March 2012 Virginia Eye Consultants treatment record reflect that the Veteran complained of both eyes being tired and blurry.  Vision in both eyes was measured at 20/40.  Examination of the eyes showed that the confrontational fields were full to finger counting, pupils were equal and round, and conjunctiva was quiet.  Lids/lashes and iris were normal.

An April 2016 Virginia Eye Consultants treatment record reflects that the Veteran complained of both eyes being tired and blurry.  Vision in both eyes was measured at 20/40.  Examination of the eyes showed that the confrontational fields full to finger counting, pupils were equal and round, and conjunctiva was quiet.  Lids/lashes and iris were normal.

A May 2017 VA examination report shows that the Veteran has an uncorrected distance visual acuity in the right eye of 20/50 or better, corrected to 20/40 or better; uncorrected near visual acuity in the right eye of 20/40 or better, corrected to 20/40 or better; uncorrected distance visual acuity in the left eye of 20/50, corrected to 20/40 or better; and uncorrected near visual acuity in the left eye of 20/40 or better, corrected to 20/40 or better.  There was no anatomical loss, light perception only, extremely poor vision or blindness of either eye reported.  Eyelids/eyelashes, conjunctiva, cornea, anterior chamber, iris, and lens of the right and left eye were all normal.  There was no scarring or disfigurement attributable to any eye condition.  The examiner noted that there had been no incapacitating episodes in the past 12 months due to the eye condition.  Moreover, there was no loss of visual field.

First, the Veteran is awarded the highest available rating under DC 6011.  As such, the only avenues for her to receive a higher rating would be either based upon decreased visual acuity or incapacitating episodes.

Throughout the appeal period, the Veteran's corrected vision in both eyes has been 20/100 or better.  At the time of her most recent VA examination, the Veteran's right eye vision distance with correction was 20/40 with left vision distance with correction was 20/40.  The Veteran's right eye vision near with correction was 20/40 and left eye vision near with correction was 20/40.  Based on these findings, she would not be entitled to a rating in excess of 10 percent for decreased visual acuity due to the left eye disability.  See 38 C.F.R. § 4.79, DC 6066.

The Board also considered whether a higher rating is warranted based on impairment of visual fields.  However, there was no finding of homonymous hemianopia, bilateral loss of temporal half of visual field, or for bilateral loss of inferior half of visual field.  Further, there is no impairment of muscle function or diplopia.  As such, a higher rating is not warranted for impairment of visual fields.  See 38 C.F.R. § 4.84a, DCs 6080, 6090 and 6092 (2017).

For the reasons expressed above, the preponderance of the evidence shows that her eye disability has not met or approximated the criteria for a higher rating based on visual impairment or incapacitating episodes.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right elbow

Under DC 5206, limitation of flexion of the major forearm to 45 degrees is assigned a 50 percent rating; limitation of flexion to 55 degrees is assigned a 40 percent rating; limitation of flexion to 70 degrees is assigned a 30 percent rating; limitation of flexion to 90 degrees is assigned a 20 percent rating; limitation of flexion to 100 degrees is assigned a 10 percent rating; and limitation of flexion to 110 degrees is assigned a noncompensable rating.

Under DC 5207, a 10 percent rating is warranted for limitation to 45 and 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75; a 30 percent rating is warranted for extension of the major forearm to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the forearm limited to 110 degrees.

In an October 2010 lay statement, the Veteran reported the elbow pain affects her ability to perform her job responsibilities and activities of daily living.  She stated the problem starts with activities requiring gripping, lifting, and upon resting.

The Veteran was afforded a VA examination in February 2012, at which time she reported no flare-ups.  She noted her treatment consisted of shots and physical therapy.  Physical examination indicated that the Veteran retained normal flexion and extension from 0 to 145 degrees with no objective evidence of pain.  Repeated testing did not result in additional limitation of motion or other symptoms.  The Veteran did not have localized tenderness or pain on palpation of the joints or soft tissue of the right elbow.  Muscle strength testing was normal, and ankylosis was not noted.  The Veteran did not have flail joint, joint fracture, or impairment of supination or pronation.  

The examiner found that the Veteran did not have functional loss or impairment of the elbow or forearm.

The Veteran underwent a VA examination in May 2017, at which time she reported no flare-ups or functional loss or impairment.  Physical examination indicated that flexion and extension were from 0 to 145 degrees without pain, supination to 85 degrees without pain, and pronation to 80 degrees without pain.  Repeated testing did not result in additional limitation of motion or other symptoms.  The Veteran did not have localized tenderness or pain on palpation of the joints or soft tissue of the right elbow.  Muscle strength testing was normal, and ankylosis was not noted.  The Veteran did not have flail joint, joint fracture, or impairment of supination or pronation.  The examiner found that the Veteran did not have functional loss or impairment of the elbow or forearm.

The Veteran's right elbow range of motion does not qualify for the minimum compensable rating under any of the relevant diagnostic codes; none of the measurements for limitations of motion meets the requirements under DC 5206, 5207, 5208 or 5213 for a disability rating of ten percent or greater.

Moreover, the right elbow disability is not associated with any condition that would qualify under DC 5205 or 5209-5212; none of the VA examinations show ankylosis, arthritis, flail joint, loss of bone, fracture, dislocation or misalignment in the left elbow, ulna or radius.  Therefore, it is not possible to have a compensable rating under DC 5205 or 5209-5212.

The Board acknowledges that while a compensable rating is not warranted based on limitation of motion, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even in non-arthritis contexts.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  To the extent that the Veteran has asserted through her claim that her elbow is painful, the fact remains that numerous VA examinations were provided at which the examiners found no objective evidence of painful motion and the range of motion was within normal limits, not limited by pain.  The Board acknowledges the Veteran's competency to report symptoms such as pain at rest, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a plain reading of 38 C.F.R. § 4.59 shows that the examination should reveal some objective evidence of pain.  In this case, the examiners found no objective evidence of pain, and therefore the Board concludes that a separate compensable rating is not warranted based solely on the allegation of elbow pain.

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for right elbow epicondylitis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraines

The Veteran's service-connected migraine headaches disability is currently rated 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100 (2017).  Under that DC, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  

Important for this case, a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2017).  

The Rating Schedule does not define prostrating, nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999).  Severe economic inadaptability is also not defined in VA statutes or regulations.  Pierce v. Principi, 18 Vet. App. 440 (2004).  

An October 2010 VA examination report shows that the Veteran reports headaches described as sharp pain on right side, nausea, sensitivity to light and noise.  The Veteran reported, "[w]hen headaches occur, she has to stay in bed and is unable to do anything."  Significantly, the VA examination report documents the Veteran's account of her symptom pattern: "She experiences headaches on the average of 3 times per week and they last for 2 hour(s).  The symptoms of the condition are nausea, sensitivity to light and noise.  The symptoms described occur as often as daily with each occurrence lasting for 30 minutes to 2 days.  The report also indicates that the Veteran is unable to work when migraines are severe.  Clinical examination of the cranial nerves produced normal results.

In May 2013, the Veteran's private physician, Dr. B.M., submitted a statement regarding the Veteran's migraines.  The physician stated that the Veteran has severe migraines requiring Botox injection every three months.  Furthermore, the physician stated the Veteran is still having one to two prostrating breakthrough headaches a month.

A November 2016 CIOX Health record indicates the Veteran was experiencing three headache episodes per week.  The record notes most of the headaches start in the right temporal periorbital region but often end up being in band and bilateral.

In a January 2017 CIOX Health treatment record, the Veteran reported six headache days in December 2016 and nine in January 2017 following treatment with nerve blockers.

In May 2017, the Veteran's private physician, Dr. K.B-O., submitted a statement regarding the Veteran's migraines.  The physician stated that the Veteran is compliant with her treatment plan but still experiences several prostrating migraine attacks each month.

A May 2017 VA examination report shows that the Veteran described current symptoms of nausea and sensitivity to light and sound and that the episodes one to two days at a time.  The examiner indicated pain localized to one side of the head.  The examiner noted that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month productive of severe economic inadaptability.

Consequently, the Board finds that the Veteran's service-connected migraine headaches are productive of very frequent prolonged migraines productive of severe economic inadaptability, as the evidence demonstrates that her migraines happen as often as two to three times a week, potentially lasting a couple days, and are often so severe that her activities are not only restricted, but sometimes required her to miss work.  Therefore, the Board finds that a higher 50 percent rating under the appropriate DC is warranted.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 50 percent rating, but not higher, is warranted, and the claim must be granted.  38 C.F.R. § 4.124a (2017).

Back

Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Upon examination in January 2010, the Veteran reported low back trouble manifested by stiffness, fatigue, spasms, and decreased motion.  Upon examination, the VA examiner noted her walking as steady and gait was within normal limits.  She did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, muscle atrophy, or ankylosis.  Forward flexion was to 90 degrees, with pain beginning at 80 degrees.  Extension was to 30 degrees.  Right and left lateral flexions, as well as right and left rotations, were all at 30 degrees.  All range of motion results remained the same after repetitive use testing, with pain was noted as the major functional impairment.  Neurological testing was normal and the Veteran did not have intervertebral disc syndrome (IVDS).  Following the examination, the diagnosis was mechanical strain of the low back.

The Veteran was afforded an additional VA examination in May 2017, where she reported flare-ups of back pain described as pain and stiffness.  The Veteran did not report any functional loss or impairment.  Upon examination, the Veteran exhibited full range of motion on flexion, extension, rotation, and lateral flexion.  No pain was evidenced on examination.  No functional loss was exhibited after repetitive-use testing with three repetitions.  No pain was evidenced on weight bearing.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, no guarding or muscle spasms, muscle atrophy, or ankylosis. Strength and reflex testing were normal.  The Veteran was not noted to have radicular pain or any other signs or symptoms of radiculopathy, nor was there any other neurological abnormalities noted.  Neurological testing was normal and the Veteran did not have IVDS.  The examiner also noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  Following examination, the examiner noted that the Veteran's low back disability did not impact her ability to work.

After a careful review of the evidence, the Board finds that the criteria for more than a 10 percent rating for the Veteran's low back disability are not met.  The evidence as discussed above shows the Veteran's low back disability has full range of motion of the thoracolumbar spine throughout the appeal period.  In fact, the lumbar has shown improvement, as no pain was observed in her most recent VA examination.  Flexion during the Veterans 2017 VA examination was at no worse than 75 degrees.  Thus, a disability rating of 20 percent is not warranted under DC 5242.  See 38 C.F.R. § 4.71a.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that she is competent to report her own observations with regard to the severity of her disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, the Veteran has stated her low back disability results in pain and stiffness.

In this regard, it is important for the Veteran to understand that these problems are the basis for the 10 percent finding.

The lay statements do not indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, the claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The hernia, to include IBS

Under DC 7346, a 10 percent rating is warranted "with two or more of the symptoms for the 30 percent evaluation of less severity."  A 30 percent rating is warranted when there is "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health."  A 60 percent rating is warranted with "symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health."  Id.

A June 2010 treatment record indicates the Veteran's complaints for reflux and hiatal hernia.  The Veteran reports experiencing frequent episodes of esophageal pyrosis, right-sided upper abdominal chest pain, "PP" bloating, and nausea.  She gives a history of alternating bowel patterns associated with intermittent bilateral quadrant abdominal pain.  She denies hematochezia, melena, dysphagia, cough, hoarseness, vomiting, anorexia, weight loss, or dyspnea.  

VA examination in February 2012 noted the Veteran experiences mild disturbances of bowel function with occasional episodes of diarrhea alternating with constipation.

A July 2012 treatment record notes chronic reflux esophagitis and esophageal reflux.  The record indicates the Veteran has a history of heartburn and is currently on maximum reflux medication.

In May 2017, the Veteran was provided with a VA examination.  The examiner noted the Veteran was diagnosed with GERD and hiatal hernia.  The examiner noted the Veteran takes Prilosec to treat her condition.  The Veteran reported that she had heartburn (pyrosis) symptoms.  There was no nausea or vomiting.  There was no hematesis or melena and there was no esophageal dilation.  The Veteran's GERD had no significant effects on the Veteran's activities of daily living.  Regarding her IBS, the examiner noted the Veteran experiences occasional episodes of abdominal distress.  There was no weight loss or abdominal distension.  Following examination, the examiner noted that the Veteran's hiatal hernia and IBS did not impact her ability to work.

Following review of the record, the symptoms do not more closely resemble severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Additionally, the Veteran's symptoms are not described as resembling that of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

As noted in the May 2017 VA examination, the Veteran had no nausea, vomiting, dysphagia or esophageal distress.  While she had heartburn, there was no hematesis or melena and there was no esophageal dilation.  The examiner also noted that her hiatal hernia had no significant effects on her ability to work.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for a hiatal hernia.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that she has a current right side radiating pain that manifested secondary to her low back disability.

However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability that manifested during, or as a result of, active military service.

The Veteran was afforded a VA examination in May 2017.  The Veteran reported the onset of symptoms in 2010, beginning gradually.  The examiner noted a November 2010 MRI of the lumbar spine showing a disk bulge without herniation.  The examiner reviewed the Veteran's records, performed a physical examination, and found no pathology to render a diagnosis for a radiating condition.  

The remainder of the claims file is silent regarding any diagnosis of a radiating disability during the claims period.

Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of competent evidence showing a current diagnosis, service connection for a left knee disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Neither the Veteran nor her representative has cited any medical authority to support their claim, and the competent medical evidence of record simply does not demonstrate any right side radiating pain during the pendency of the appeal.  As there is no current disability, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with right sided radiating disability, she may submit new and material evidence to reopen her claim for service connection.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2012).

In reaching the above decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a right sided radiating pain and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.; Gilbert, 1 Vet. App. at 55-56.
Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to a disability rating in excess of 60 percent for herpes simplex is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral chorioretinal scarring is denied.

Entitlement to an initial compensable rating for a right elbow disability is denied.

Entitlement to a 50 percent rating, but not higher, for migraine headaches is granted.

Entitlement to a disability rating in excess of 10 percent for mechanical low back strain is denied.

Entitlement to a disability rating in excess of 10 percent for hiatal hernia is denied.

Service connection for right sided radiating pain is denied.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.

The RO last denied the Veteran's claim of entitlement to service connection for a chronic cough in a May 2012 rating decision because it was a symptom, not a disability.  Review of the record shows that the Veteran is a Persian Gulf Veteran.  Service treatment records note complaints for chronic cough, colds, and sinuses.  At the separation examination, the Veteran marked on her August 1995 Report of Medical History that he had chronic or frequent colds, hay fever, pain or pressure in chest, and chronic cough.  Her medical records reflect that she sought treatment for chronic cough throughout the appeal period.  The Veteran's cough has been attributed to multiple diagnoses.  

For instance, in a January 2009 treatment record, her cough was associated with allergic rhinitis and sinusitis.  An October 2012 treatment record notes a history of post-nasal drip and coughing.  

To date, the Veteran has not been afforded a VA examination to determine whether her chronic cough is related to her military service, to include her service in the Persian Gulf.  The Board finds that, in light of the evidence of record, including her service in the Persian Gulf, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and identified private treatment records and associate them with the claims file.

If possible, the Veteran herself should submit any pertinent new evidence regarding the conditions at issue in order to expedite the claim.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disorder.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner should then address the following questions:

What are the Veteran's current diagnoses pertaining to respiratory disease or any disorder manifested by chronic cough?

For all respiratory diagnoses found, is it at least as likely as not (i.e., there is a 50/50 chance) that the disorder was incurred in service or related to any event in service?

If a disorder is not diagnosed, is it at least as likely as not (a 50 percent or higher probability) that such is a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness due to her service in the Persian Gulf?

The examination report must include a complete rationale for all opinions expressed.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


